TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-01-00488-CV




                                Kimberly J. Reynolds, Appellant

                                                 v.

                               Kenneth James Reynolds, Appellee




     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 53RD JUDICIAL DISTRICT
        NO. FM002304, HONORABLE JOHN HATHAWAY, JUDGE PRESIDING




               On June 1, 2001, Kimberly J. Reynolds filed a notice of appeal. She did not pay the

necessary filing fees for the appeal, nor did she make payment arrangements for the record. In her

notice of appeal, she stated, “I have no money.” By letter of September 19, 2001, this Court notified

appellant that she needed to amend her notice of appeal to include a proper affidavit of indigence.

Tex. R. App. P. 20 (requirements of affidavit of indigence); see In re J.W., 52 S.W.3d 730, 733 (Tex.

2001) (court should give opportunity to amend defective document before dismissing). The letter

set a deadline of October 1, 2001, and informed appellant that if she did not either file a proper

affidavit or pay the necessary fees, the appeal would be dismissed. To date, appellant has not

responded.
              Accordingly, we dismiss the appeal. Tex. R. App. P. 42.3(b), (c).




                                            Bea Ann Smith, Justice

Before Chief Justice Aboussie, Justices B. A. Smith and Puryear

Dismissed for Want of Prosecution

Filed: December 6, 2001

Do Not Publish




                                               2